Citation Nr: 1618507	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-26 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.

3.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In January 2014, the Board remanded the claim for additional development.

The claims for service connection for sleep apnea and for an increased rating for a psychiatric disability are remanded to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the period of appeal the Veteran has had characteristic prostrating headaches, but those headaches have not resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Correspondence dated March 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with a VA examination in April 2009.  The April 2009 examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the expert opinion is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board previously remanded this claim to obtain updated treatment records, and a VA medical examination.  The requested treatment records have been obtained and associated with the record.  Concerning the requested examination, the record shows that the Veteran was scheduled for a VA examination on four different occasions, and the record shows that the Veteran failed to report to each scheduled examination.  Most recently, the Veteran was scheduled for a VA examination to be performed in July 2014.  After failing to report to that examination, the RO contacted the Veteran and said that he had missed one of his prior examinations due to not receiving the appointment notification until after the scheduled examination, and he had missed two other examinations because of scheduling conflicts.  In response, the RO appears to have scheduled the Veteran a fourth time for an examination in early August 2014.  Subsequently, Veteran contacted the RO in September 2014 and said that he "missed the exam due to a scheduling conflict."

The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  The Board finds that the evidence does not show good cause for the failure to report.  The Veteran has claimed schedule conflict on numerous occasions.  During the most recent report of contact in September 2014, the Veteran claimed a schedule conflict, but could not state the actual date of the examination for which there was a schedule conflict, stating only that it was on August 1 or August 2.  Therefore, the Board finds that good cause has not been shown for not attending multiple scheduled examinations or contacting VA to reschedule those examination sooner than one month after the scheduled date of examination.  Therefore, the Board must proceed to decision based on the evidence of record. 38 C.F.R. § 3.655 (2015).  In light of the actions and efforts of the RO, the Board finds that the RO has substantially complied with the prior remand instructions.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage rating are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

If there is a question as to which rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Headaches

The Veteran is currently assigned a 30 percent for headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Diagnostic Code 8100 provides ratings for migraine headaches.  That diagnostic code provides a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

A March 2008 VA treatment record shows the Veteran's complaints of headaches two to three times per week.  He experienced relief in a dark room.  The pain was throbbing.

In December 2008, the Veteran said that he experienced prostrating attacks.  He stated he had to leave work, school, or completely stop anything he was doing in order to go to a dark room.  He said that the headaches occurred once or twice a week.  He felt he should have at least a 30 percent disability rating.

A VA treatment record from December 2008 shows that the Veteran experienced severe headaches which he described as incapacitating one to two times per week.  The examiner said that the Veteran experienced typical migraine headaches.  A neurologic examination was normal.

A March 2009 VA treatment record shows the Veteran's complaints of headaches.  The treatment provider indicated that the Veteran's headaches were stable.

On VA examination in April 2009, the examiner recorded the Veteran's complaints of headaches that occurred about twice per week.  The Veteran described experiencing sharp, throbbing pain.  He was taking three medications which decreased the length of the headaches.  He experienced nausea.  The Veteran worked full-time as a software developer, and he missed three to four days per month because of headaches.  The examiner gave a diagnosis of migraine headaches and opined that the Veteran had three to four prostrating headaches a month.

In May 2009, the Veteran said that he experienced more than one prostrating attack a month.  He was unable to drive when he experienced his headaches, and his medication did not control his pain.  He had experienced nausea, vomiting, diarrhea, and sensitivity to light and sound.  

In March 2010, the Veteran told a VA examiner that he suffered from throbbing headaches on 10 out of 30 days of the month.  He treated them with medication.  

In May 2010, the Veteran remarked that he had very frequent and completely prostrating prolonged attacks.  He said he had more than four prostrating attacks a month, and he had to miss days of work due to headaches.  He felt his condition had limited his growth potential at work as he was unable to perform at a high level all of the time.  

A June 2010 VA treatment record contains the Veteran's complaints of headaches that occurred approximately two or three times per week.  The Veteran reported nausea, photophobia, and pain more frequently on the right side of his head.  It was noted that the Veteran was enrolled in law school, and he held a full-time job as a software developer.  The assessment was migraine headaches.

VA treatment records from December 2013 and July 2014 show that the Veteran did not have headaches.

The Board finds that the Veteran's headaches do not warrant rating in excess of 30 percent.  The symptoms he experiences do not more nearly approximate those described under the criteria for a 50 percent rating.  Namely, while the evidence shows that the Veteran has characteristic prostrating headaches, the weight of the evidence does not show that the characteristic prostrating headaches are very frequent and productive of severe economic inadaptability.  The Board has carefully considered the Veteran's assertions that his severe headaches are completely prostrating in nature and productive of severe economic inadaptability.  The Board notes that during the course of the appeal, the Veteran was able to maintain a full-time job as a software engineer while completing law school, and he currently operates his own law firm.  Therefore, it cannot be plausibly found that the Veteran's headaches have caused severe economic inadaptability.  Additionally, while the April 2009 VA examiner noted that the Veteran's headaches caused nausea and sharp, throbbing pain; the Veteran only had to miss three to four days of work per month due to the headaches.  Most significantly, VA treatment records from December 2013 and July 2014 found that the Veteran did not have headaches.  The Board finds that the Veteran's employment history and medical treatment records outweigh the lay statements of record concerning the severity of the headaches.

As the weight of the evidence does not show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the Board finds that a rating in excess of 30 percent is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for headaches, and the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected headache disability at issue is adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected headaches.  There is no competent and credible evidence of record that the Veteran has symptoms of migraine headaches that are not considered in the rating criteria.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for his headache disability on appeal is not warranted.  

In reviewing the appeal for increased rating, the Board notes that the Veteran has not indicated that he is unemployed or unemployable as result of the service-connected headache disability.  The rating schedule accounts for some degree of interference with employment.  The evidence in this case does not represent an exceptional situation.  Therefore, the Board finds that a claim for unemployability  has not been raised in the current appeal.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Accordingly, the Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to a rating in excess of 30 percent for migraine headaches is denied.


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A September 2014 rating decision continued a 30 percent rating for a psychiatric disability and denied service connection for sleep apnea.  The Veteran submitted a timely notice of disagreement in May 2015.  No statement of the case has been issued on those claims.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issues of entitlement to service connection for sleep apnea and entitlement to an increased rating for a psychiatric disability.  Notify the Veteran of his appeal rights and that he must perfect a timely appeal to receive appellate review of those claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


